Citation Nr: 1312313	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  10-00 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for hearing loss.  

2.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for tinnitus.  

3.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for a right ankle disorder.  

4.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for a left ankle disorder.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2012).  

The Veteran served on active duty from April 1958 to April 1959.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In that decision, it was determined that new and material evidence had not been received that was sufficient to reopen the previously denied claims for hearing loss, tinnitus, and right and left ankle disorders.  

It is noted that the Veteran's initial claims for service connection for bilateral ankle disorders were denied by the RO in August 1959.  The Veteran was notified but did not appeal.  In August 2006, he submitted a claim to reopen the previously denied claims for ankle disorders, and filed his initial claims for service connection for hearing loss and tinnitus.  In a January 2007 rating decision, it was determined that new and material evidence had not been received to reopen the previously denied claims for ankle disorders.  Service connection for hearing loss and tinnitus was also denied.  The Veteran was notified of these denials and filed a timely notice of disagreement.  He was issued a statement of the case (SOC) and told that to complete his appeal, he would need to file formal appeal.  A VA Form 9 was enclosed, but not returned.  Additional pertinent records were also not received within one year of the January 2007 rating decision to warrant application of 38 C.F.R. § 3.156(b) (2012).  The denial of the claims therefore became final.  

In April 2009, the Veteran filed to reopen each of the previously denied claims as listed on the title page.  The RO addressed the claims in a July 2009 rating decision.  Regardless of how the RO ruled on the question of reopening the claims, the Board must decide the matters on appeal, because reopening is a threshold jurisdictional question for the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).  

The following determinations are based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  


FINDINGS OF FACT

1.  In a rating decision in January 2007, the RO denied service connection for hearing loss and tinnitus; after the Veteran was notified of the adverse determination, he did not timely appeal the denial of the claims and the rating decision became final.  

2.  The additional evidence presented since the RO rating decision in January 2007 does not relate to an unestablished fact necessary to substantiate the claims and does not raise a reasonable possibility of substantiating the claims of service connection for hearing loss and tinnitus.  

3.  In a rating decision in August 1959, the RO denied service connection for bilateral ankle disorders; this denial was confirmed in a January 2007 rating decision which found that no new and material evidence sufficient to reopen the claims had been received; after the Veteran was notified of the adverse determination, he did not timely appeal the denial of the claims and the rating decision became final.  

4.  The additional evidence presented since the most recent final denial of the claims for service connection for bilateral ankle disorders in January 2007 does not relate to an unestablished fact necessary to substantiate the claims and does not raise a reasonable possibility of substantiating the claims of service connection for bilateral ankle disorders.  


CONCLUSIONS OF LAW

1.  The rating decision in January 2007 denying service connection for hearing loss and tinnitus became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 3.104 (2012).  

2.  The additional evidence presented since the rating decision by the RO in January 2007, denying service connection for hearing loss and tinnitus, is not new and material and the claims are not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156(a) (2012).  

3.  The rating decision in January 2007 denying service connection for bilateral ankle disorders became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 3.104 (2012).  

4.  The additional evidence presented since the rating decision by the RO in January 2007, denying service connection for bilateral hearing loss and tinnitus, is not new and material and the claims are not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156(a) (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In a new and material evidence claim, the VCAA notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated in April 2009.  The VCAA notice included the type of evidence needed to substantiate the underlying claim of service connection, namely, evidence of a current disability; evidence of an injury or disease in service or an event in service, causing or aggravating injury or disease; evidence of a relationship between the current disability and the injury, disease, or event in service.  The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records, or he could authorize VA to obtain any non-Federal records on his behalf.  The VCAA notice included the provisions for the effective date of a claim and for the degree of disability assignable.  

The Veteran was also notified of the respective duties of the claimant and of VA prior to the adverse decision on appeal.  The VCAA notice by letter, dated in April 2009, included the type of evidence needed to reopen the claims of service connection, that is, new and material evidence, namely, evidence not previously considered, which was not redundant or cumulative of evidence previously considered and pertained to the reason the claim was previously denied, that is, bilateral hearing loss, tinnitus, and bilateral ankle disorders were not incurred in nor were caused by service.  

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Kent v. Nicholson, 20 Vet. App. 1 (2006) (new and material evidence necessary to reopen a service connection claim); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim); and of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice).  

The Board concludes that VA has fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims on appeal.  Pertinent evidence associated with the claims file consists of service treatment records (STRs), post-service treatment records, and reports of VA examinations.  Also of record and considered in connection with the appeal are statements provided by the Veteran and his representative.  Attempts were made to obtain Social Security Administration (SSA) reports pertaining to the Veteran, but as indicated in a VA Memorandum from January 2013, a formal finding has been made as to the unavailability of SSA records.  

Furthermore, the Veteran has been accorded ample opportunity to present evidence and argument in support of this present appeal.  Neither the Veteran nor his representative has indicated that there are any available additional pertinent records to support his claims.  

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.  


Application to Reopen the Claims of Service Connection

In general, rating decisions that are not timely appealed are final and binding based on the evidence then of record.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.104, 20.1103 (2012).  A claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2012).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented with respect to a claim which has been disallowed, the claim may be reopened.  

As the Veteran's application to reopen the claims of service connection was received after August 2001, the current regulatory definition of new and material evidence applies.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).  

As noted earlier, regardless of how the RO ruled on the question of reopening the claims, the Board must decide the matter on appeal, because reopening is a threshold jurisdictional question for the Board.  Jackson, supra.  

Evidence is presumed credible for the purposes of reopening a claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption is rebuttable when the evidentiary assertion is inherently incredible.  See King v. Brown, 5 Vet. App. 19, 21 (1993) (evidentiary assertions are presumed true except when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion).  

Hearing Loss and Tinnitus

The evidence at the time of the last prior final denial in January 2007 is summarized below.  

The DD-214 shows the Veteran's military occupational specialty was sharpshooter (rifle).  

The Veteran's August 2006 claim (VA Form 21-526) contends that his hearing loss and tinnitus are due to inservice acoustic trauma.  In additional statements of record, he reported that he did not wear ear protection during service (March 2007 statement).  

The STRs reflect no complaints of ear-related or hearing problems.  At time of entry into service in July 1957, whispered voice testing was 15/15/ bilaterally.  In April 1958, whispered voice testing was again 15/15 bilaterally.  Upon separation audiological examination in April 1959, pure tone thresholds, using American Standard Association (ASA) and International Standard Organization (ISO) units (in parentheses), in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
10 (20)

20 (25)
LEFT
10 (25)
10 (20)
10 (20)

10 (15)

Thus, there was some degree of hearing loss at separation.  Hensley v. Brown, 5 Vet. App. 155 (1993).  However, this did not rise to the level of a hearing disability for VA benefits purposes under 38 C.F.R. § 3.385 (2012).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 5000, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).  

Moreover, post-service treatment records (private or VA) did not reveal an ear-related or hearing disability until VA audiological examination in December 2006.  At that time, the examiner noted that the Veteran's history included a one year stint in the service where he worked as a truck mechanic.  After service, he worked as a mechanic at a car dealership for one year.  Then, he was an electrician for over 20 years.  Recreationally, he liked to target shoot but used ear muffs.  He did not hunt.  

Upon audiological exam, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
35
90
85
LEFT
25
20
50
90
95

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 72 percent in the left ear.

In summary, the examiner noted that the Veteran complained of constant tinnitus which started two or three years after service separation.  The audiometric test showed mild sloping to profound sensorineural hearing loss from 500 Hertz through 8000 Hertz in both ears.  The examiner reviewed the claims file.  It was noted that no pure tone testing was accomplished at induction in 1957.  The examiner opined that there was no evidence of hearing impairment in either ear as the result of military service.  It was his opinion that the hearing loss occurred after leaving the service.  Moreover, the Veteran stated that the tinnitus occurred after service.  It was concluded that neither condition was caused by acoustic trauma during service.  

In the rating decision in January 2007, the RO denied service connection for bilateral hearing loss and tinnitus, on the grounds that after reviewing the evidence of record, there was no evidence to support a finding that these conditions occurred in service, were caused by service, or that hearing loss was manifested to a compensable degree within one year of service.  

The evidence of record since the last prior final denial in January 2007 consists of the following.  

The Veteran's claim to reopen in April 2009 reflects the assertion that there was an auditory threshold shift between entry and discharge showing the onset of bilateral hearing loss and/or tinnitus during service.  In an August 2009 statement, he argued that the Veteran's current hearing loss and tinnitus had to be due to inservice acoustic trauma as he had not had a job post service that included noise exposure.  

Additional medical records submitted show treatment for other conditions.  

To the extent that the Veteran states he was exposed to acoustic trauma while performing his military duties in field artillery service and as a result he experienced hearing problems and tinnitus in service, the evidence is not new and material as it is cumulative, that is, previously considered evidence, namely, the Veteran's previously articulated statement in August 2006.  When the decision was decided in 2007, the evidence included the 2006 examination results showing diagnoses over 45 years after discharge of hearing loss and tinnitus, and an opinion by an examiner that the conditions were not related to service.  The examiner at that time considered the Veteran's employment history and evidence of acoustic trauma both during service and thereafter.  Thus, current assertions that hearing loss and tinnitus are due to in-service trauma were considered at the time of the 2007 denial.  

The only evidence added since the 2007 denial is the contention that threshold shifts evidencing hearing loss are reflected in the military records, and the assertion that the only acoustic trauma that the Veteran ever had was during service, thus indicating that his hearing loss had to be of service origin.  The assertion as to threshold shifts is simply not true, as the only pure tone threshold readings made during service were at time of discharge.  There are also no earlier thresholds to compare them too.  Moreover, it is noted that when the VA examiner evaluated the Veteran in 2006, he considered the entire claims file to include all in-service test results and post-service results and the Veteran's history of acoustic exposure when it was determined that current hearing loss and tinnitus were not due to active service.  

In summary, the evidence submitted since the final denial in January 2007 is not new and material in that is cumulative and/or redundant of evidence already considered.  It does not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156 (2012).  

As the additional evidence is not new and material, the claims of service connection for hearing loss and tinnitus are not reopened, and the benefit-of-the-doubt standard of proof does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

Bilateral Ankle Disorders

The evidence at the time of the last prior final denial in January 2007 is summarized below.  

Examination at entrance into service noted painful ankles and history of fracture of the right ankle 5 year earlier and left ankle 1 year earlier.  Additional STRs reflect that the Veteran injured his right ankle in 1951 while playing football.  After the injury, he was seen by a physician about 3 months later.  X-rays showed an avulsion of the lateral ligaments of the ankle joint with post traumatic changes and recurrent dislocation of the joint.  The ankle could be dislocated medially at will, indicating a tear of the talofibular and calcaneofibular ligaments.  Upon Physical Evaluation Board in March 1959, it was noted that the ankle condition preexisted service, and that the degree of injury sustained while in service had at no time been of sufficient magnitude to warrant his hospitalization and in essence was no greater than would be expected of civilian life with similar disability.  It was determined that he should be separated from service for the condition.  These findings were promulgated upon April 1959 discharge report.  Again, it was noted that the right ankle condition occurred prior to service and was unchanged.  

Post-service private and VA treatment records dated from 2002 through 2006 were submitted which do not reflect additional treatment for right or left ankle conditions.  

In the rating decision in January 2007, the RO denied service connection for bilateral ankle disorders, on the grounds that after reviewing the evidence of record, there was still no evidence to support a finding that these preexisting conditions were aggravated during service beyond natural progression.  

The evidence of record since the last prior final denial in January 2007 consists of the following.  

The Veteran's claim in April 2009 revealed the same contention as his original claim - that his preexisting ankle disorders were aggravated by military service.  

Additional private and VA records were added to the file dated from 1991 through 2009, but these records reflect treatment for conditions other than the right or left ankles.  

To the extent that the Veteran states that his preexisting ankle disorders were aggravated during service resulting in ongoing and recurrent bilateral ankle problems, the evidence is not new and material as it is cumulative, that is, evidence that was previously considered, namely, the Veteran's previously articulated stated contention regarding his ankles.  In effect, he is reiterating the same contentions from his initial claim.  

As the medical records submitted since the 2007 denial reflect treatment for conditions other than the ankles, they are not considered new and material in that they do not show in-service worsening of preexisting bilateral ankle disorders.  

As the additional evidence is not new and material, the claims of service connection for bilateral ankle disorders are not reopened, and the benefit-of-the-doubt standard of proof does not apply.  Annoni, supra.  


ORDER

As new and material evidence has not been presented, the claim of service connection for the Veteran's hearing loss is not reopened, and the appeal is denied.  

As new and material evidence has not been presented, the claim of service connection for the Veteran's tinnitus is not reopened, and the appeal is denied.  

As new and material evidence has not been presented, the claim of service connection for a right ankle disorder is not reopened, and the appeal is denied.  

As new and material evidence has not been presented, the claim of service connection for a left ankle disorder is not reopened, and the appeal is denied.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


